Title: Patrick Gibson to Thomas Jefferson, 27 August 1819
From: Gibson, Patrick
To: Jefferson, Thomas


          
             Dear Sir
            Richmond 27th Augt 1819
          
          After an absence of nearly three weeks I return’d to town yesterday, and among other letters found yours of the 11th Inst—I am extremely concerned to learn that you are involved with Coll Nicholas and to so serious an amount; I also am a sufferer having had to pay 3200$ on his account; I wish it were in my power to give you any advice which could tend to your advantage, but I believe nothing can be done but to wait the result of his conveyances, for I understand there are several,—his land in Albemarle & slaves being assigned to Heron Sinton & Co—that on the Ohio to Judge Cabell—and a general assignment of all his property subject to these, for the benefit of his other creditors. I have no expectation that his property will, at any time hereafter whatever it may have commanded 6 years ago, sell for enough to meet his debts which I understand are upwards of  $200,000—I am however not sufficiently acquainted with its value to be a competent judge—he is mistaken in the information given you respecting the promise of the US board to renew his notes without any other indorser, but on that subject the cashier informs me he has written to you fully—I presume the board would continue to renew your notes with a country name. Your letter of the 28th July reach’d me in time to substitute your note with Mr Nicholas’s indt for the one I had put in—but on its renewal a difficulty will occur, as our state banks require a town name, I should without the least hesitation offer you mine, were it not that my account is already so large in bank in consequence of my having had to pay notes on which I was a mere friendly indorser and by which I expect to lose the hard earnings of many years—that I fear it would not avail much. permit me to recommend your applying to Capn Peyton, whose name under your grandson’s would I have no doubt be deem’d sufficient—Yours with esteem
          
            Patrick Gibson
          
        